724 S.E.2d 517 (2012)
STATE of North Carolina
v.
Aadil Shahid KHAN.
No. 45A12.
Supreme Court of North Carolina.
April 12, 2012.
Douglas E. Kingsbery, Raleigh, for Khan, Aadil Shahid.
Laura Edwards Parker, Assistant Attorney General, for State of North Carolina.
C. Colon Willoughby, Jr., District Attorney, for State of North Carolina.


*518 ORDER

Upon consideration of the petition filed by State of NC on the 2nd of February 2012 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 12th of April 2012."